Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-44, 48, 50, and 57-59 are cancelled, claims 45-46 and 51 are amended and claims 47, 49, and 52-56 are previously presented. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 45-46 and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andreas (DE 102007011025 A1) in view of Yu et al (US 2005/0032981).
Regarding claim 45, Andreas depicts a run flat tire comprising a pair of post cure run flat inserts (9) disposed within an inner tire region between a shoulder region and a respective upper sidewall region of a tire [0007]; extends 360 degrees about a rotational axis of the tire, has a circular cross section (figure 1); and is secured to a radially inner surface of an inner liner (6) during a normal inflation condition of the tire. 
As for the limitation: the pair of post-cure run flat inserts is configured to provide run-flat support when the normal inflation condition changes to a zero inflation pressure state of the tire, Examiner has considered the functional language (e.g., the pair of post-cure run flat inserts is configured to provide run-flat support when the normal inflation condition changes to a zero inflation pressure state of the tire). However, the Applicant is reminded that apparatus claims are not limited by the function they perform, as per MPEP §2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. As the apparatus of the prior art and the claimed apparatus are patentably indistinguishable in terms of structure, the apparatus of the prior art is reasonably expected to be able to perform the claimed functionalities. Further, Andreas’ invention is directed towards working in low pressure situations, similar to Applicant’s invention: run-flat inserts in the tires that work at low volume (zero psi is included in low pressure/volume) [0008]. 
Further, Andreas’  figure depicts each of the pair of post cure run flat inserts includes a cylindrical sidewall (figure 1) defining an interior cylindrical cavity each of the cylindrical sidewall and the interior cylindrical cavity extending 360 degrees about the rotational axis of the tire, the cylindrical sidewall having an exterior surface that is secured to the radially inner surface of the inner liner during the normal inflation condition of the tire by an adhesive material (line 127-128). 
Andreas is silent to the cylindrical sidewall material. Nonetheless, analogous run flat tire art, Yu, discloses the use of foam in the run flat insert [0004, 0042]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated foam, as taught by Yu, into the tire taught by Andreas since (1) it is well known [0002] and (2) provides an improved run-flat capability as well as recyclability [0003].
Regarding claim 46, the figure 1 in Andreas depicts the cylindrical sidewall having an exterior surface that is secured to the radially inner surface of the inner liner during the normal inflation condition of the tire by an adhesive material (line 127-128). 
Regarding claim 52, Andreas teaches air disposed within the interior cylindrical cavity defined by the cylindrical sidewall [0018]. 

Claims 47 and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andreas (DE 102007011025 A1) in view of Yu et al (US 2005/0032981) and Asper (US 2015/0083296 A1). 
Regarding claim 47, although Andreas does not disclose details of the tread and body plies one ordinary skill in the art would recognize the commonality of a run-flat tire comprising a tread, bead portions and body plies. Run flat tire art, Asper, discloses the tread (150) with a first and second bead portion (160a, 160b) axially spaced apart from one another, each bead portion having a bead core (130) and a bead filler [0027].  Asper also teaches a main body ply portion extending circumferentially about the tire, and at least a portion of the main body ply portion disposed between the tread and the inner liner [004]; and having a first turned-up portion (170a) and a second turned-up portion (170b), the first turned-up portion looping around the first bead portion and the second turned up portion looping around the second bead portion (figure 3). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included a tread, bead portions and body plies with turned-up portions, as taught by Asper, into the tire taught by Andreas since it is conventionally well known. KSR states "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007).
Regarding claim 49, Andreas is silent to the cylindrical sidewall material. Nonetheless, Yu discloses the use of polymers in the run flat insert [0004]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated polymer, as taught by Yu, into the tire taught by Andreas since (1) it is well known [0002] and (2) provides an improved run-flat capability as well as recyclability [0003]. 

Claim 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andreas (DE 102007011025 A1) in view of Yu et al (US 2005/0032981) and Lioa et al (US 2019/0176422 A1).
Regarding claim 51, Yu discloses the foam material is made from a polyethylene based rubber [004], but is silent to the closed cell form. Analogous run flat tire art, Lioa et al, discloses the use of foam in run flat inserts [0002] discloses the polyethylene foam can be closed cell [0059]. It would have been obvious to one having ordinary skill in the art to have modified the tire taught by Andreas to include closed cell form as taught by Lioa, for the benefit of noise suppression. 

Claims 53-55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andreas (DE 102007011025 A1) in view of Yu et al (US 2005/0032981) and further in view of Anderson (US 0642776 A).
Although Andreas is silent to the plurality of interior load-bearing annular members, analogous art, Anderson, depicts a plurality of interior load bearing annular members in figures 1 and 2. Anderson illustrates multiple cylindrical cavities each with a diameter smaller than a dimeter of the cylindrical sidewall and the diameter of each of the plurality of interior load-bearing annular member is no more than ½ the diameter of the cylindrical sidewall. The figures also depict each of the plurality of interior load bearing annular members extend 360 degrees about the rotational axis of the tire and has a circular cross-section. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a plurality of interior load-bearing annular members, as taught by Anderson into the tire taught by Andreas, since having a small connecting tubes inside a larger tube allows the joining tubes from buckling while they are forced into their seats; no internal pressure becomes necessary to hold them in contact with the walls of the air chambers during the period of the time required to set or dry the cement (lines 51-60). 

Claims 53-56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andreas (DE 102007011025 A1) in view of Yu et al (US 2005/0032981) and further in view of Humphreys (US 532,879).  
Regarding claims 53-55, although Andreas is silent to the plurality of interior load-bearing annular members, analogous art, Humphreys, depicts a plurality of interior load bearing annular members in figures 1 and 3. Humphreys illustrates multiple cylindrical cavities each with a diameter smaller than a dimeter of the cylindrical sidewall and the diameter of each of the plurality of interior load-bearing annular member is no more than ½ the diameter of the cylindrical sidewall. The figures also depict each of the plurality of interior load bearing annular members extend 360 degrees about the rotational axis of the tire and has a circular cross-section It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a plurality of interior load-bearing annular members in order since decreases the liability to puncture (pg. 3 lines 16-20). 
As for claim 56, Humphreys discloses the outer layer of the cylindrical sidewall is made from a covering or wearing surface of water-proof material (lines 52-53). This would include wire. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a wire covering, as taught by Humphreys into the tire taught by Andreas since it is conventionally known to use wire and water proof coverings on the cylindrical wires. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007) (MPEP 2143). 

Response to Arguments
The 102 rejections and the Wolfe rejection have been withdrawn.
 Applicant's arguments filed 4/19/2022 have been fully considered but they are not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this instant case, Applicant argues Yu does not teach cylindrical cavity. Andreas teaches the cylindrical cavity (see figures) while Yu is used to show the commonality of a middle layer with foam.  
Yu teaches a middle foam layer [0042]. A middle layer in cylindrical sidewall encompasses the interior cylindrical cavity since a middle layer is known as the interior of the cylindrical cavity.  
Applicant argues Andreas teaches away from the use of foam since the high pressure hoses are intended to be inflated and deflated with air, not foam. However, a cylindrical cavity with a middle rubber, foam layer can still be expanded/deflated with air since rubber foam is flexible [0059].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765. The examiner can normally be reached Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARAH TAUFIQ/Examiner, Art Unit 1754                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743